Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 15, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01395-CV
____________
 
IN RE JOE GARCIA ESTRADA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 22, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
Relator has failed to meet the requisites of
Texas Rule of Appellate Procedure 52.  We
deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed January 15, 2004.
Panel consists of
Justices Edelman, Frost, and Guzman.